                 Case 19-12153-KBO              Doc 83       Filed 10/15/19        Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Jointly Administered)


    MOTION OF DEBTORS FOR ENTRY OF AN ORDER PURSUANT TO SECTION
      105(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019 (I)
    APPROVING THE STIPULATION BETWEEN THE DEBTORS AND AMERICAN
       STATE EQUIPMENT CO., INC. AND (II) GRANTING RELATED RELIEF

                 The above-captioned debtors and debtors in possession (the “Debtors”) hereby

submit this motion (the “Motion”) for entry of an order, substantially in the form attached hereto

as Exhibit A (the “Proposed Order”), pursuant to section 105(a) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”): (i) approving the stipulation (the “Stipulation”)2 by and between the

Debtors and American State Equipment Co., Inc. (“ASE,” and together with the Debtors, the

“Parties”) which is annexed to the Proposed Order as Exhibit 1; and (ii) granting related relief

set forth herein, including rejecting the Equipment Lease (as defined below) nunc pro tunc to the

Petition Date. In support of this Motion, the Debtors respectfully represent as follows:


                                                  Jurisdiction

         1.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over these cases and the Motion pursuant to 28 U.S.C. §§ 157 and 1334, and the


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Stipulation.


70829619.2
                Case 19-12153-KBO       Doc 83      Filed 10/15/19    Page 2 of 9



Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated as of February 29, 2012. This is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2). Venue of these cases and the Motion in this district is proper under 28 U.S.C.

§§ 1408 and 1409.

         2.     Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware

(the “Local Rules”), the Debtors consent to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

         3.     The bases for the relief requested herein are section 105(a) of the Bankruptcy

Code and Bankruptcy Rule 9019.

                                          Background

         4.     On October 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition in the Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The Debtors continue to manage and operate their business as debtors in

possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

been requested in the Chapter 11 Cases. An Official Committee of Unsecured Creditors (the

“Committee”) was appointed on October 10, 2019.

         5.     Prior to the Petition Date, ASE leased certain equipment to the Debtors pursuant

to that certain equipment lease dated September 14, 2017 (the “Equipment Lease”). The

Equipment Lease consisted of leases for five (5) pieces of equipment as detailed in Exhibit 1 to

the Stipulation (collectively, the “Equipment”).



                                                2
70829619.2
                 Case 19-12153-KBO        Doc 83     Filed 10/15/19    Page 3 of 9



         6.      As of the Petition Date, the Debtors owed approximately $592,682.58 under the

Equipment Lease.

         7.      Leading up to the Petition Date, the Debtors had ceased use of the Equipment, and

since the Petition Date, the Debtors have determined that the Equipment is no longer useful in

their ongoing business, and as such, the Debtors wish to reject the Equipment Lease nunc pro

tunc to the Petition Date and allow ASE to recover the Equipment.

         8.      The Parties have engaged in arms-length, good faith negotiations where they

reached a stipulation with respect to the Equipment Lease, as set forth more fully in the

Stipulation attached as Exhibit 1 to the Proposed Order.

                                         Relief Requested

         9.      By this Motion, the Debtors respectfully request entry of the Order, pursuant to

section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, (a) approving the Stipulation

and (b) granting related relief, including rejection of the Equipment Lease nunc pro tunc to the

Petition Date.

                                          Basis for Relief

I.       The Stipulation satisfies the requirements of Bankruptcy Rule 9019.

         10.     Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

order . . . that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§ 105(a). Bankruptcy Rule 9019 provides:

                 On motion of the trustee, after notice and a hearing, the court may
                 approve a compromise or settlement. Notice shall be given to
                 creditors, the United States trustee, the debtor and indenture
                 trustees as provided in Rule 2002 and to any other entity as the
                 court may direct.

         11.     Citing this authority, the Third Circuit has emphasized that “[c]ompromises are

favored in bankruptcy.” Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996) (quoting

                                                 3
70829619.2
               Case 19-12153-KBO         Doc 83     Filed 10/15/19     Page 4 of 9



Collier on Bankruptcy ¶ 9019.03[1] (15th ed. 1993)); see also In re World Health Alternatives,

Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006) (finding settlements “generally favored in

bankruptcy”). Additionally, the Third Circuit has recognized that “‘[i]n administering

reorganization proceedings in an economical and practical manner it will often be wise to

arrange the settlement of claims as to which there are substantial and reasonable doubts.’” In re

Penn Cent. Transp. Co., 596 F.2d 1102, 1113 (3d Cir. 1979) (quoting Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)). Courts

in this District also have recognized that the approval of a proposed compromise and settlement

is committed to the sound discretion of the bankruptcy court. See, e.g., In re Coram Healthcare

Corp., 315 B.R. 321, 329 (Bankr. D. Del. 2004).

         12.   Before approving a settlement under Bankruptcy Rule 9019, a court must

determine whether “the compromise is fair, reasonable, and in the interest of the estate.” In re

Marvel Entm’t Grp., Inc., 222 B.R. 243, 249 (D. Del. 1998) (quoting In re Louise’s, Inc., 211

B.R. 798, 801 (D. Del. 1997)). Basic to the process of evaluating proposed settlements is “the

need to compare the terms of the compromise with the likely rewards of litigation.” TMT Trailer

Ferry, 390 U.S. at 424-25. The court need not be convinced that the settlement is the best

possible compromise in order to approve it. In re Coram Healthcare Corp., 315 B.R. at 330.

Rather, the court’s obligation is to “canvass the issues and see whether the settlement falls below

the lowest point in a range of reasonableness.” Travelers Cas. & Sur. Co. v. Future Claimants

Representative, No. 07-2785, 2008 WL 821088, at *5 (D.N.J. Mar. 25, 2008) (citing In re

Jasmine, Ltd., 258 B.R. 119 (D.N.J. 2000)); see also In re Coram Healthcare Corp., 315 B.R. at

330.




                                                4
70829619.2
                 Case 19-12153-KBO             Doc 83       Filed 10/15/19       Page 5 of 9



         13.     The Third Circuit has set out four criteria for a bankruptcy court to consider when

evaluating a settlement proposal: “(1) the probability of success in litigation; (2) the likely

difficulties in collection; (3) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and (4) the paramount interest of the creditors.”

Martin, 91 F.3d at 393.

         14.     The Debtors respectfully submit that the Stipulation satisfies the requirements of

Bankruptcy Rule 9019. Under the Stipulation the Debtors do not continue to accrue potential

obligations in connection with the Equipment Lease, and ASE is prevented from seeking

potential postpetition administrative and other claims, on equipment that the Debtors no longer

use. In exchange for the return of the Equipment, ASE has agreed, pursuant to the terms of the

Stipulation, to waive any payments due under the Equipment Lease on and after September 25,

2019, including any claims for rejection damages pursuant to section 365 of the Bankruptcy

Code.3 These terms in the Stipulation benefit the Debtors and their estates by freeing up any

funds that may otherwise have been used to pay such claims. Further, the Debtors are not aware

of any claim against ASE that they would be foregoing by entering into the Stipulation. Rather,

the Stipulation avoids the Debtors having to attribute funds toward potential postpetition

administrative claims or litigating rejection damages claims against ASE.

         15.     Moreover, the Debtors’ entry into the Stipulation is in the best interests of the

Debtors’ creditors and other parties in interest. ASE owns the Equipment under the Equipment

Lease and thus, the return of ASE’s property does not affect the interests of the Debtors’ other

creditors. In addition, ASE’s waiver of postpetition payments, as described above, under the


3
  ASE reserves the right to assert additional claims on an unsecured basis resulting from any damage, maintenance,
repairs, or other claims relating to the condition of the Equipment (the “Condition of the Equipment Claim”). The
Debtors reserve the right to object to any Condition of the Equipment Claim.


                                                        5
70829619.2
               Case 19-12153-KBO         Doc 83     Filed 10/15/19     Page 6 of 9



Equipment Lease allows the Debtors’ estates to avoid potential postpetition administrative and

other claims that would negatively affect recovery to the Debtors’ creditors.

II.      Rejection of the Equipment Lease reflects a sound exercise of the Debtors’ business
         judgment and should be authorized.

         16.   Section 365(a) of the Bankruptcy Code provides that a debtor may, with court

approval, assume or reject an executory contract or unexpired lease. 11 U.S.C. § 365(a). In

determining whether to approve a debtor’s request to assume or reject an executory contract or

unexpired lease, courts generally defer to the debtor’s business judgment. NLRB v. Bildisco &

Bildisco, 465 U.S. 513, 523 (1984) (stating that the traditional standard applied by courts to

authorize the rejection of an executory contract is that of “business judgment”); see also In re

Taylor, 913 F.2d 102 (3d. Cir. 1990); In re Buckhead America Corp., 180 B.R. 83 (Bankr. D.

Del. 1995).

         17.   Courts generally will not second guess a debtor’s business judgment concerning

rejection of an executory contract or unexpired lease. See In re Trans World Airlines, Inc., 261

B.R. 103, 121 (Bankr. D. Del. 2001) (“A debtor’s decision to reject an executory contract must

be summarily affirmed unless it is the product of bad faith, or whim or caprice.” (internal

quotations omitted)). The “business judgment” test is not a strict standard; it merely requires a

showing that either assumption or rejection of the executory contract or unexpired lease will

benefit the debtor’s estate. N.L.R.B. v. Bildisco (In re Bildisco), 682 F.2d 72, 79 (3rd Cir. 1982)

(noting that the “usual test for rejection of an executory contract is simply whether rejection

would benefit the estate”) aff’d, 465 U.S. 513. Further, “[s]ection 365 enables the [debtor] to

maximize the value of the debtor’s estate by assuming executory contracts and unexpired leases

that benefit the estate and rejecting those that do not.” L.R.S.C. Co. v. Rickel Home Centers, Inc.

(In re Rickel Home Centers, Inc.), 209 F.3d 291, 298 (3d Cir. 2000); see also Stewart Title Guar.


                                                6
70829619.2
               Case 19-12153-KBO        Doc 83      Filed 10/15/19    Page 7 of 9



Co. v. Old Republic Nat’l Title Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (section 365 of the

Bankruptcy Code “allows a trustee to relieve the bankruptcy estate of burdensome agreements

which have not been completely performed”).

         18.   Under the circumstances, rejection of the Equipment Lease is an appropriate

exercise of the Debtors’ business judgment that will reduce financial burdens on the Debtors’

estates. As previously stated, the Debtors ceased use of the Equipment prior to the Petition Date

and believe that the Equipment no longer serves a use for the Debtors’ ongoing business.

Accordingly, the Equipment no longer provides a benefit to the Debtors or their estates. For

these reasons, the Court should authorize the Debtors to reject the Equipment Lease.

         19.   Moreover, the Court should authorize rejection of the Equipment Lease nunc pro

tunc to Petition Date because the Debtors stated unequivocally their intention to reject the

Equipment Lease by filing this Motion. Courts in this district and elsewhere recognize that nunc

pro tunc rejection is appropriate where the balance of the equities favors such relief. See SCS

Co. v. Peter J. Schmitt Co., No. 94-125-RRM, 1995 U.S. Dist. LEXIS 22163, at *5 (D. Del. May

15, 1995) (noting that a bankruptcy court has authority to select a retroactive date for the

effective date of a lease’s rejection); In re Chi-Chi’s, Inc., 305 B.R. 396, 399 (Bankr. D. Del.

2004) (acknowledging that a bankruptcy court may approve a rejection retroactive to the date the

motion is filed after balancing the equities in the particular case); In re Fleming Cos., 304 B.R.

85, 96 (Bankr. D. Del. 2003) (stating that rejection has been allowed nunc pro tunc to the date of

the motion or the date the premises were surrendered).

         20.   The balance of equities favors the relief requested herein. Without a retroactive

date of rejection, ASE may attempt to assert administrative and other claims pursuant to the

terms of the Equipment Lease. As stated above, the Debtors no longer have a need for the



                                                7
70829619.2
                Case 19-12153-KBO           Doc 83      Filed 10/15/19      Page 8 of 9



Equipment provided under the Equipment Lease, and maintaining the Equipment Lease would

cause an unnecessary burden on the Debtors and their estates.                    Therefore, the Debtors

respectfully submit that it is fair and equitable for the Court to order that the Equipment Lease be

rejected retroactively as of Petition Date in accordance with the terms of the Stipulation.

         21.    For the foregoing reasons, the Debtors respectfully request entry of the Proposed

Order approving the Stipulation, which, in the Debtors’ business judgment, is in the best interests

of the Debtors, their estates, their creditors, and other parties in interest.

                                                 Notice

         22.    The Debtors have provided notice of this Motion to: (a) the U.S Trustee for the

District of Delaware; (b) counsel to ASE; (c) counsel to the Committee; (d) counsel to the

Prepetition Agent; (e) counsel to the Subordinated Term Loan Agent; and (f) all parties

requesting notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested

in this Motion, the Debtors respectfully submit that no further notice is necessary.

                                          No Prior Request

         23.    No prior application for the relief requested herein has been made to this or any

other court.




                                                    8
70829619.2
               Case 19-12153-KBO          Doc 83      Filed 10/15/19     Page 9 of 9



         WHEREFORE the Debtors respectfully request entry of the Proposed Order granting the

relief requested herein and granting such other relief as is just and proper.


Dated: Wilmington, Delaware                    POLSINELLI PC
       October 15, 2019

                                               /s/ Shanti M. Katona
                                               Christopher A. Ward (Del. Bar No. 3877)
                                               Shanti M Katona (Del. Bar No. 5352)
                                               Stephen J. Astringer (Del. Bar No. 6375)
                                               222 Delaware Avenue, Suite 1101
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 252-0920
                                               Facsimile: (302) 252-0921
                                               cward@polsinelli.com
                                               skatona@polsinelli.com
                                               sastringer@polsinelli.com

                                               Proposed Counsel to the Debtors and Debtors in
                                               Possession




                                                  9
70829619.2
